UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 12-4064


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

DIONE FAUNTLEROY, JR., a/k/a Sticks, a/k/a Dummy,

               Defendant – Appellant.



                            No. 12-4172


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

KIMMER BAKER, a/k/a Big Boy,

               Defendant - Appellant.



                            No. 12-4177


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.
DIONE FAUNTLEROY, SR., a/k/a Big Man,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of Maryland, at Baltimore. Benson Everett Legg, District Judge.
(1:10-cr-00336-BEL-1;  1:10-cr-00336-BEL-12; 1:10-cr-00336-BEL-
13)


Submitted:   January 18, 2013            Decided:   January 31, 2013


Before MOTZ, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew R. Szekely, LAWLOR & ENGLERT, LLC, Greenbelt, Maryland;
Anthony D. Martin, ANTHONY D. MARTIN, P.C., Greenbelt, Maryland;
Arthur S. Cheslock, Baltimore, Maryland, for Appellants. Rod J.
Rosenstein, United States Attorney, Christopher J. Romano,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            In December 2010, a federal grand jury sitting in the

District    of    Maryland    returned          a    twenty-four-count          indictment

against    twenty-two      named    individuals.              As    relevant     to    these

consolidated appeals, Dione Fauntleroy, Jr., Dione Fauntleroy,

Sr., and Kimmer Baker were charged with conspiracy to distribute

and to possess with intent to distribute fifty grams or more of

crack   cocaine,     five    kilograms          or    more     of    cocaine,        and    an

unspecified      quantity    of    heroin       within    1000      feet   of    a    public

housing facility, in violation of 21 U.S.C. §§ 846, 860 (2006).

All three men eventually pleaded guilty to this offense.                                   Both

Fauntleroys      entered     into    written          plea    agreements        with        the

Government, which included stipulated sentences.                           See Fed. R.

Crim. P. 11(c)(1)(C).         Baker entered his guilty plea without the

benefit of a written plea agreement.

            The district court ultimately imposed the stipulated

sentences negotiated between the Fauntleroys and the Government.

In sentencing Baker, the court varied downward from his advisory

Guidelines range to impose a 160-month term of imprisonment.

Each    Defendant    timely       noted     an       appeal    from     the     entry       of

judgment.     Their appeals were consolidated in this court.

            On appeal, Fauntleroy Jr. asserts that the district

court “committed reversible error by not seeking to explore the

issue of whether [he] was so intoxicated during his guilty plea

                                            3
that he could not freely, knowingly, and voluntarily waive his

rights.”         (Appellants’ Br. at 15).              Fauntleroy Sr. argues that

the    district      court    abused   its       discretion        by   failing       to   sua

sponte conduct a competency hearing after being informed of his

mental retardation and addiction issues and learning that he did

not fully understand his plea agreement.                      Baker appeals only his

sentence, arguing that the district court erred in computing his

criminal history score and violated due process in determining

the drug quantity attributable to him.

                 As discussed in more detail below, we find no merit in

any    of    these    arguments.       Accordingly,           we     affirm     the     three

criminal judgments.



                                            I.

                 Turning first to Appeal No. 12-4064, Fauntleroy Jr.’s

lone     appellate      contention     is       that    the     district        court      was

obligated to retrospectively evaluate his competency to plead

guilty after learning, via a statement in his presentence report

(“PSR”),     about     his    potential     intoxication        on      the    day    of   his

guilty plea.         We disagree.

                 Because Fauntleroy Jr. did not move in the district

court to withdraw his guilty plea or otherwise raise this issue

in the district court, it is reviewed for plain error.                                United

States      v.    Martinez,    277 F.3d 517,      525    (4th      Cir.   2002);      see

                                            4
United States v. Hopkins, 380 F. App’x 357, 358-59 (4th Cir.

2010).    To establish plain error on appeal, Fauntleroy Jr. must

show:    (1) there was error; (2) the error was plain; and (3) the

error affected his substantial rights.                 United States v. Olano,

507 U.S. 725, 732 (1993).

            As an initial matter, we note that the PSR does not

unequivocally         establish      that       Fauntleroy      Jr.    informed      the

probation officer that he was actually inebriated or under the

influence of narcotics when he entered his guilty plea.                         Rather,

the   report     reflects     that      Fauntleroy    Jr.    told     the     probation

officer that he had used Oxycontin and ingested alcohol the day

of his Fed. R. Crim. P. 11 hearing.                 While one could infer from

this that Fauntleroy Jr. took Oxycontin and drank alcohol prior

to the plea hearing, and thus surmise that he was under the

influence at the hearing, the record does not command such a

conclusion.      In light of this ambiguity, we find it particularly

significant that appellate counsel does not actually assert that

Fauntleroy      Jr.   was    inebriated     or    under   the    influence      of   any

intoxicating substance when he entered his guilty plea.

            Assuming, though, that the district court should have

construed      the    PSR    to   mean    that     Fauntleroy     Jr.    used     these

intoxicating substances prior to entering his guilty plea, we

conclude that any error stemming from the court’s failure to

pursue   this    issue      was   not    plain.      Fauntleroy       Jr.’s    post-hoc

                                            5
contention is flatly contradicted by his testimony at the Rule

11 hearing.      While under oath, Fauntleroy Jr. testified that he

had not taken any drug or drink that would affect his thinking

within the last twenty-four hours.                       The court also asked whether

Fauntleroy     Jr.     was      “completely         lucid       of   mind    and      capable    of

making    a    fully      informed        decision,”            to   which       he    responded

affirmatively.       (J.A. 141). 1

              Absent compelling evidence to the contrary, “the truth

of   sworn     statements          made    during           a    Rule       11     colloquy      is

conclusively established.”                United States v. Lemaster, 403 F.3d
216, 221-22 (4th Cir. 2005); see Blackledge v. Allison, 431 U.S.
63, 74 (1977) (holding that a defendant’s declarations at the

Rule 11 hearing “carry a strong presumption of verity”); United

States v. DeFusco, 949 F.2d 114, 119 (4th Cir. 1991) (concluding

that a defendant’s statements at a Rule 11 hearing that he was

neither    coerced        nor    threatened         was     “strong         evidence     of     the

voluntariness of his plea”).                 The information contained in the

PSR simply was not so compelling as to obligate the district

court to revisit the issue of Fauntleroy Jr.’s competency.                                      Cf.

United    States     v.    Sinclair,       31       F.   App’x       232    (4th      Cir.   2002)

(holding that the district court did not err in “failing to


     1
       Citations to the “J.A.” refer to the four-volume joint
appendix the parties filed with this court.



                                                6
revisit the issue of [defendant’s] competency at sentencing,”

given that “there were no abnormalities in [his] Fed. R. Crim.

P. 11 plea colloquy” and defendant’s medical evidence reflected

that he was indeed competent to plead guilty).                           On this record,

we hold that Fauntleroy Jr. cannot establish that there was any

error that was plain.



                                          II.

               We next consider Fauntleroy Sr.’s claim, in Appeal No.

12-4177, that the district court erred in failing to sua sponte

conduct a competency hearing after learning that he (a) did not

fully     understand        the     nature       of     his      plea    agreement;    (b)

previously       attempted        suicide;       and    (c)      was    mildly    mentally

retarded       and    had   a   long-term        history       of     drug    abuse.    The

conviction       of    a    defendant    when          he   is      legally    incompetent

violates due process, and Congress has acted to protect this

right     by    authorizing        and   requiring            trial     courts    to   hold

competency hearings.              Beck v. Angelone, 261 F.3d 377, 387 (4th

Cir. 2001); United States v. Mason, 52 F.3d 1286, 1289 (4th Cir.

1995).     When neither party moves for a competency hearing, the

district court:

        [S]hall order such a hearing on its own motion[ ] if
        there is reasonable cause to believe that the
        defendant may presently be suffering from a mental
        disease or defect rendering him mentally incompetent
        to the extent that he is unable to understand the

                                             7
       nature and consequences of the proceedings against him
       or to assist properly in his defense.

18 U.S.C. § 4241(a) (2006).                  The hearing may be ordered any time

after prosecution commences or before sentencing.                               Id.

             “[A] petitioner may make a procedural competency claim

by alleging that the trial court failed to hold a competency

hearing     after       the    petitioner’s             mental    competency         was    put   in

issue.”      Beck, 261 F.3d at 387.                      Such a claim will succeed if

the    petitioner         establishes            that    the     trial       court    failed      to

consider facts or information that created a “bona fide doubt”

as    to   the    petitioner’s         competency.               Id.    (internal         quotation

marks omitted).               “In determining whether there is reasonable

cause to order a competency hearing, a trial court must consider

all    evidence         before     it,       including           evidence       of    irrational

behavior,        the     defendant’s             demeanor        at    trial,       and     medical

opinions concerning the defendant’s competence.”                                Mason, 52 F.3d

at 1290 (citing Drope v. Missouri, 420 U.S. 162, 180 (1975)).

             To        establish       a     procedural           incompetency         claim,     a

defendant “need not demonstrate on appeal that he was in fact

incompetent,        but      merely    that        the    district          court    should    have

ordered a hearing to determine the ultimate fact of competency.”

United     States       v.    Banks,       482 F.3d 733,       742    (4th    Cir.    2007).

Because the district court “is in a superior position to adjudge

the presence of indicia of incompetency constituting reasonable


                                                   8
cause to initiate a hearing,” we review the district court’s

determination      that   no    reasonable        cause     existed         to    order    a

competency hearing for an abuse of discretion.                        Id. at 742-43.

However, “this [c]ourt may not substitute its judgment for that

of the district court; rather, we must determine whether the

[district] court’s exercise of discretion, considering the law

and the facts, was arbitrary or capricious.”                       Id. (citing Mason,

52 F.3d at 1289).

            Fauntleroy Sr. argues that “[t]he information learned

at the sentencing hearing coupled with the defendant’s letter

addressed   to     the    court      raised     the    need    for        the    Court    to

determine whether Fauntleroy Sr. was legally competent at the

time of his guilty plea.”              (Appellants’ Br. at 18).                    Counsel

contends that Fauntleroy Sr.’s “past mental and psychological

problems”   cast    doubt      on    “his   competency        at    the    time     of    his

guilty plea.”      (Id. at 22).

            We are not persuaded by this argument.                        First, nothing

about Fauntleroy Sr.’s post-plea, pre-sentencing letter to the

district court could reasonably be viewed as generating concerns

about his competency.           Counsel’s statements at sentencing were

likewise    insufficient        to    obligate        the   court      to        re-examine




                                            9
Fauntleroy Sr.’s competency. 2              Particularly, counsel averred that

Fauntleroy        Sr.   had    “some    mental          retardation,”     but     did   not

elaborate on that point or proffer any corroborating evidence.

(J.A. 221).         And although counsel noted that Fauntleroy Sr. had

accidentally        overdosed      on      drugs        in    1990,   resulting    in   an

extended hospital stay, he did not argue that Fauntleroy Sr. was

mentally ill or being treated for any mental illness.                               At no

time       did   counsel   assert      that       any    of   these   factors     rendered

Fauntleroy Sr. “unable to understand the nature and consequences

of the proceedings against him or to assist properly in his

defense.”         18 U.S.C. § 4241(a).              We conclude that these facts

were       insufficient       to   raise      a    “bona       fide   doubt”    regarding

Fauntleroy Sr.’s competency, Beck, 261 F.3d at 387 (internal

quotation marks omitted), and thus hold that the district court

did not abuse its discretion by failing to sua sponte conduct a

competency hearing.




       2
       At the Rule 11 hearing, the district court questioned
Fauntleroy Sr. regarding whether he was “completely lucid of
mind,” and he responded affirmatively.     (J.A. 141).    At the
conclusion of the hearing, the court specifically found that
Fauntleroy Sr. was “clear of mind and fully capable of making an
informed decision.” (J.A. 157).



                                              10
                                III.

          Finally, we turn to Baker’s claim, in Appeal No. 12-

4172, that the district court erred in computing his criminal

history score and in calculating the drug quantity attributable

to him for sentencing purposes.       We review Baker’s sentence for

reasonableness, applying an abuse of discretion standard.          Gall

v. United States, 552 U.S. 38, 51 (2007); see also United States

v. Horton, 693 F.3d 463, 472 (4th Cir. 2012).        In reviewing the

district court’s application of the Sentencing Guidelines, this

court reviews findings of fact for clear error and questions of

law de novo.   Horton, 693 F.3d at 474.

          As the Government aptly points out in its response

brief, the computation of Baker’s criminal history score was

rendered irrelevant by the district court’s application of the

career offender enhancement, which Baker does not challenge on

appeal.   Pursuant to this guideline, the defendant’s criminal

history   category   is   automatically   set   at   VI.     See   U.S.

Sentencing Guidelines Manual § 4B1.1(b)(B) (2011).         Accordingly,

any error in calculating Baker’s criminal history score does not

affect his sentence, given that his criminal history category

was ultimately determined by the career offender guideline.         See

United States v. Chapman, 57 F. App’x 551, 552 (4th Cir. 2003)

(holding dispute as to calculation of criminal history score

mooted by career offender enhancement).

                                 11
              Baker’s      challenge          to        the    calculation        of    the     drug

quantity attributed to him also misses the mark.                                Although Baker

remains steadfast in his contention that the attributable drug

quantity      should      reflect       only        his       actual    involvement       in     the

conspiracy’s         distribution             efforts,           this      argument           simply

misapprehends        the        law.          It        is    well     settled      that,       when

determining      the       drug    quantity             to    attribute      to    a    defendant

convicted      of    a     drug        conspiracy,            “the     district        court     may

attribute to the defendant the total amount of drugs involved in

the    conspiracy,       provided        the       drug       quantities     were      reasonably

foreseeable to the defendant and are within the scope of the

conspiratorial agreement.”                 United States v. Randall, 171 F.3d
195,    210   (4th       Cir.     1999).           Accordingly,         we    reject      Baker’s

contention that “he should be held responsible for his actions

alone and only the amount of drugs he transferred or received.”

(Appellants’ Br. at 26).


                                               IV.

              For    the    foregoing          reasons,          we    affirm     the    district

court’s judgments in these consolidated appeals.                                    We dispense

with oral argument because the facts and legal contentions are

adequately     presented          in    the    materials          before     this       court    and

argument would not aid the decisional process.

                                                                                         AFFIRMED


                                                   12